ORDER
PER CURIAM:
Walter L. Beavers appeals the judgment of conviction, entered following jury guilty verdicts, of robbery in the first degree, § 569.020, RSMo 1986, two counts of armed criminal action, § 571.015.1, RSMo 1986, and kidnapping, § 565.110, RSMo 1986. Mr. Beavers was sentenced to ten years incarceration on each of the four counts, the robbery and armed criminal action violations to be served concurrently with each other and consecutively to the concurrent sentences imposed for kidnapping and the second armed criminal action conviction. The judgment of conviction is affirmed. Rule 30.25(b).